DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Figs. 1-3 in the reply filed on 11/01/2021 is acknowledged. Applicant provides that claims 1, 2, 4, and 7-16 read on the elected species.	Claims 3, 5, 6, and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page (US 2018/0084852).
Page discloses a sock having a continuous storage chamber (see Fig. 9) comprising a sock body (portion of sock 66 formed by inner layer 12; see inner layer 12 as depicted in Fig. 2 and shown in the sock in Fig. 9) having a foundation sock color (a color of layer 12), and a 360-degree cylindrical pocket (formed by layer 14; see Figs. 2 and 9) having a pocket color (a color of layer 14), wherein the 360-degree cylindrical pocket (14) is attached to the sock body (12) to provide a circumferential storage chamber (30) (see Fig. 2 and 9; paras. 0022, 0034), wherein the 360-degree cylindrical pocket (14) is formed with a chamber material that includes a mesh (paragraph 0024 discloses that layer 14 is made from “a mesh or netting material”).
Regarding claim 13, Page discloses the 360-degree cylindrical pocket (14) is attached to the sock body (12) (pocket layer 14 is attached to the body 12 at coupling portion 46; see Figs. 2-3 and 9, and para. 0023).
Regarding claim 14, the 360-degree cylindrical pocket (14) is attached to the sock body at a position such that the 360-degree cylindrical pocket wraps an ankle of a wearer (see Fig. 9; the pocket would wrap the ankle for specific sized wearer; note that the position of the pocket on the leg would depend on the length of the wearer’s leg).
Regarding claim 15, the chamber material (14) comprises a reinforced elastic material (the elastic construction including spandex or Lycra® per para. 0024 forms a reinforced elastic material as claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,664,263) in view of Miller (US 2012/0030861).
	Reynolds discloses a sock having continuous storage chamber as in claim 1, comprising a sock body (see Fig. 1) having an ankle portion (layer 28, above line 30; Figs. 1 and 4) and an upper edge (at 29; Fig. 1), a chamber material (11) attached to the ankle portion (28) of the sock body to form a circumferential chamber (32; Figs. 2 and 4), said chamber material (11) formed with an aperture (24), and a zipper base having a zipper (25) sized to cover said aperture (24), and movable between a first configuration wherein the zipper is open to provide access to said circumferential chamber (32), and a second configuration wherein the zipper is closed (see Figs. 2-4; col. 3, lines 6-49).
	Reynolds discloses that the circumferential chamber (pocket 11) is for holding “small items” (Abstract; col. 1, lines 7-8), but does not specifically disclose dog treats being stored in the pocket, as in claim 1.  Reynolds discloses that the sock is useful for holding small items such as keys or coins in the pocket, for example when jogging in a park (col. 1, lines 10-18).  It is conventional, however, to store dog gear (e.g. clean-up bags, treats, whistle, etc.) in one’s pocket when walking or jogging with a dog.
	Miller discloses pants to be worn when walking a dog, and teaches that a dog treat may be carried in the pocket. Specifically, the pants of Miller have pockets for holding small items when walking a dog (e.g. pocket assemblies 26, 30; Fig. 1; paragraphs 0001, 0005, 0016). Miller discloses that the pocket assembly 30 may have dog treats stored in the pocket [0026]. Since both Miller and Reynolds are directed to pockets for holding items when walking/jogging, one of skill in the art would be motivated by the teaching of Miller to store dog treats in the pocket of Reynolds when jogging with one’s dog. It is noted that both the pocket of Miller and that of Reynolds is positioned on the leg of a wearer, and intended to store items when walking/jogging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a dog treat in the chamber (pocket) of Reynolds in order to hold the dog treat in a convenient, accessible location when walking one’s dog, as taught by Reynolds. 
Regarding claim 4, Reynolds discloses the chamber material (11) comprises an elastic material (elastomeric fibers disclosed in col. 3, lines 12-14; col. 4, lines 37-39).
Regarding claim 8, Reynolds discloses the chamber material (11) comprises an elastic material (col. 3, lines 12-14; col. 4, lines 37-39), and teaches that the elastic material is a knitted construction (col. 3, lines 13-15).  Reynolds does not specifically disclose gaps of 0.25-5mm as in claim 8.  A knit such as that used by Reynolds, however, is known to inherently provide gaps between yarn, especially when the fabric is stretched which would increase the size of the gaps between the yarn strands, as is known for socks. The size of the gaps depends upon the specific knitting and the size of the yarns. Such gaps in coarsely knit sock legs typically are at least 0.25 mm, which falls within the lower end of the range recited in claim 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material of Reynolds out of material having gaps of 0.25 mm since such size gaps are typical between yarns of a coarse knit sock. It is noted that the size of the gaps depends upon the amount of stretch force being put on the sock, since the size of the gaps increase when the sock is stretched more. Further, since such gaps depend upon the exact knit pattern, the yarn size and the yarn elasticity, the determination of the optimal size of the gaps is within the routine skill in the art as a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material of Reynolds out of material having gaps of 0.25-5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,664,263) in view of Miller (US 2012/0030861), as applied to claim 1 above, and further in view of Woodson et al (US 5,157,791).
As to claim 2, Reynolds modified in view of Miller discloses a sock as in claim 1, however it is not disclosed that the chamber material color is a contrasting color to the sock body color.  Woodson et al disclose a sock having a chamber material (14) forming a circumferential chamber as claimed (col 2, lines 32-34). Woodson discloses the sock body (16) comprises a sock body color, wherein the chamber material (14) comprises a chamber material color, and wherein the chamber material color is a contrasting color to the sock body color (col. 4, lines 11-14 disclose that the inner layer 16, outer layer 14, and foot portion 12 can all be different colors; thus, chamber material 14 has a different color than the sock body 16 and is considered to be a “contrasting color” since it is a different color). The use of different colors for different sock portions provides a decorative effect, as is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material (11) of Reynolds out of a different color than the sock body (28) of Reynolds since the use of different colors for these different sock parts is known in the art as taught by Woodson, in order to provide a decorative effect. It is noted that Reynolds discloses that the sock leg portion can be turned downwardly since the zipper is formed of pliable material (col. 3, lines 30-33). Woodson also discloses that the sock leg is turned downwardly, which reveals the color of the inner sock body 16 (see Fig. 2 of Woodson). Since both the sock of Reynolds and that of Woodson are turned downwardly, the color of the inner sock portion would be revealed, providing decorative effect when colored in a different color as taught by Woodson.
Regarding claim 7, Reynolds discloses the chamber material (11) comprises a reinforced elastic material (the knit construction including elastomeric fibers, per col. 3, lines 12-14 and col. 4, lines 37-39., forms a reinforced elastic material as claimed; the elastomeric fibers are reinforced by the knit structure).

Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,664,263) in view of Klingspor (US 4,255,819).
Regarding claim 9, Reynolds discloses a sock having a continuous storage chamber comprising a sock body (28) having a foundation sock color (a color of body 28), and a 360-degree cylindrical pocket (11) having a pocket color (a color of pocket 11), wherein the 360-degree cylindrical pocket (11) is attached to the sock body (28) to provide a circumferential storage chamber (32); see Figs. 1-4, col. 3, lines 6-49. 
Reynolds does not disclose that the pocket is formed of a chamber material that includes a mesh, however knitted mesh is a conventional sock material. The knit structure forms a mesh as disclosed by Klingspor.  Klingspor discloses a sock comprising a leg portion 8 formed of open knit mesh (col. 1, lines 57-59; col. 2, lines 36-42). The sole, heel, and toe region comprise feltable wool loop pile meshes (col. 2, lines 24-29), while the leg portion 8 and upper foot 7 are formed of an open mesh which does not felt upon a fulling treatment (col. 2, lines 24-42). Klingspor discloses that the open knit mesh structure of the leg portion provides “excellent air circulation” and improved ventilation (col. 1, lines 57-59; col. 2, lines 36-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leg portion, including the chamber material, of Reynolds, out of knit mesh in order to provide improved ventilation, as taught by Klingspor.
Regarding claim 11, Reynolds discloses a zipper (25) to seal the 360-degree cylindrical pocket (11); col. 3, lines 25-26, and Figs. 2-4.
Regarding claim 12, Reynolds discloses the zipper (25) is attached to the cylindrical pocket (the zipper is attached to the pocket layer 11; see Figs. 2 and 4).
Regarding claim 13, Reynolds discloses the 360-degree cylindrical pocket (11) is attached to the sock body (28; col. 3, lines 34-40).
Regarding claim 14, Reynolds discloses wherein the 360-degree cylindrical pocket (11) is attached to the sock body at a position such that the 360-degree cylindrical pocket wraps an ankle of a wearer (see Figs. 1-2).
Regarding claim 15, Reynolds discloses the chamber material (11) comprises a reinforced elastic material (the knit construction including elastomeric fibers, per col. 3, lines 12-14 and col. 4, lines 37-39, forms a reinforced elastic material as claimed). Klingspor also discloses a reinforced elastic material (the leg portion is elastic as disclosed in col. 2, lines 36-39 and is the elastic is considered to be reinforced by the knit structure).
Regarding claim 16, Reynolds does not specifically disclose gaps of 0.25-5 mm. however a knit such as that used by Reynolds is known to inherently provide gaps between yarn, especially when the fabric is stretched which would increase the size of the gaps between the yarn strands, as is known for socks. As to the modification of Reynolds in view of Klingspor, Klingspor also does not disclose the size of the gaps in the knit mesh, however Klingspor discloses that the knit mesh is “open” to provide ventilation (col. 1, lines 57-59; col. 2, lines 39-42), this open structure therefore having gaps as in claim 16. The size of the gaps depends upon the specific knitting, the size of the yarns, and the degree of elasticity. Such gaps in coarsely knit sock legs typically are at least 0.25 mm, which falls within the lower end of the range recited in claim 16. Also, the “open” knit mesh of Klingspor would have gaps of a size similar to that claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material of Reynolds out of material having gaps of 0.25 mm since such size gaps are typical between yarns of a coarse knit or open mesh knit sock. It is noted that the size of the gaps depends upon the amount of stretch force being put on the sock, since the size of the gaps increase when the sock is stretched more. Further, since such gaps depend upon the exact knit pattern, the yarn size and the yarn elasticity, the determination of the optimal size of the gaps is within the routine skill in the art as a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material of Reynolds out of material having gaps of 0.25-5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 5,664,263) in view of Klingspor (US 4,255,819) as applied to claim 9 above, and further in view of Woodson et al (US 5,157,791).
Reynolds modified in view of Klingspor discloses a sock as in claim 9, however Reynolds does not disclose that the pocket color (color of 11) is a contrasting color to the foundation sock color (color of layer 28), as in claim 10. Woodson et al disclose a sock having a chamber material (14) forming a circumferential chamber as claimed (col 2, lines 32-34). Woodson discloses the sock body (16) comprises a sock body color, wherein the chamber material (14) comprises a chamber material color, and wherein the chamber material color is a contrasting color to the sock body color (col. 4, lines 11-14 disclose that the inner layer 16, outer layer 14, and foot portion 12 can all be different colors; thus, chamber material 14 has a different color than the sock body 16 and is considered to be a “contrasting color” since it is a different color). The use of different colors for different sock portions provides a decorative effect, as is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chamber material (11) of Reynolds out of a different color than the sock body (28) of Reynolds since the use of different colors for these different sock parts is known in the art as taught by Woodson, in order to provide a decorative effect. It is noted that Reynolds discloses that the sock leg portion can be turned downwardly (col. 3, lines 30-33), and Woodson also discloses that the sock leg is turned downwardly  (see Fig. 2 of Woodson). Since both the sock of Reynolds and that of Woodson are turned downwardly, the color of the inner sock portion would be revealed, providing decorative effect for the sock of Reynolds when colored in a different color as taught by Woodson.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2018/0084852).
Page discloses a sock having a continuous storage chamber (see Fig. 9) as claimed, including the chamber material (14) comprising a reinforced elastic material (the elastic construction including spandex or Lycra® per para. 0024 forms a reinforced elastic material as claimed). Page discloses that the material may comprise a mesh or netting structure [0024].  Such a mesh or net would have gaps, as in claim 16.  Page does not specifically disclose the size of the gaps in the mesh or net structure, however such gaps would typically have a length within 0.25 to 5 mm as claimed. Such a size for mesh or net gaps is conventional. Furthermore, it would be within the routine skill in the art to select a mesh or net having appropriate size gaps depending upon various design considerations such as the desired amount of openness, the optimal strength, etc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh or net in Page having gaps of 0.25-5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, applicant argues that Reynolds does not disclose a dog treat in the pocket, however the examiner notes that storing dog treats in garment pockets is well known. Merely using a known pocket structure, i.e. that of Reynolds, to hold dog treats would be obvious to one of skill in the art. It is conventional to carry dog treats in garment pockets, as taught by Miller.
With respect to independent claim 9, applicant’s arguments as to the rejection under 35 USC 102 as anticipated by Woodson are rendered moot in view of the new grounds of rejection, as necessitated by applicant’s amendment.  Page discloses the structure of independent claim 9, including a pocket made of mesh material. 
Further as to claim 9, it would have been obvious to use a mesh for the pocket of Reynolds, since socks are conventionally made of knit mesh fabrics as taught by Klingspor. Note the knit mesh sock fabric also disclosed by cited reference to Zellweger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papel and Nigri disclose socks having pockets. Zellweger discloses a knit mesh material for socks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732